Citation Nr: 0716117	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claim.  The RO in 
Anchorage, Alaska, has jurisdiction over the case.


FINDING OF FACT

The competent medical evidence does not reflect that the 
veteran's service-connected sinusitis produces three or more 
incapacitating episodes per year necessitating prolonged 
antibiotic treatment (lasting 4 to 6 weeks), or more than 6 
non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected sinusitis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.97, Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2003.  The veteran was told of 
the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the 
claim, which would include that in his possession, to the RO.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in August 2003 and August 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's sinusitis is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under the 
General Rating Formula for Sinusitis (Diagnostic Codes 6510 
through 6514), one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 10 
percent rating.  Three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warrants a 30 percent rating.  A maximum rating of 50 percent 
is warranted following radical surgery with chronic 
osteomyelitis, or when there is near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

Upon review of the record, the Board finds that the veteran 
is not entitled to a rating in excess of 10 percent under 
Diagnostic Code 6513 for his service-connected sinusitis.

The veteran received VA medical treatment.  In November 2002, 
he complained that he had a cough for 6 weeks with thick, 
brown sputum in the morning.  Nasal drainage was clear.  In 
February 2003, he complained of having common cold symptoms.  
He was diagnosed as having an upper respiratory infection 
based on history with no evidence of sinusitis.  In August 
2003, the veteran complained of having persistent nasal 
congestion.  In August 2004, he was prescribed flonase for 
his complaints of congestion for 2 weeks.

In August 2003, the veteran was afforded a VA examination.  
At that time, he complained that his nasal congestion was 
getting progressively worse and that his nose was constantly 
clogged.  He stated that he frequently had clear drainage 
from both nostrils, but did not have post nasal drip and 
dealt with his symptoms without taking any sinus medication.  
Physical examination showed that sinuses were nontender to 
percussion and transillumination of the bilateral sinuses 
were present.  Examination of the nose showed the septum was 
midline, mucosa moist, clear drainage from the nares, and 
turbinates were pink and not swollen.  The veteran was 
diagnosed as having chronic sinusitis by history.  

In August 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of having recurrent nasal congestion 
that could last for hours at a time and occurred daily in the 
winter.  He had occasional forehead pain and pressure, but 
denied any purulent discharge or rhinorrhea.  He had been 
treated with steroid sprays, but denied any prior antibiotic 
trials.  He would sneeze two to three times a day and his 
eyes would periodically water.  Physical examination showed a 
deviated nasal septum and bilateral inferior turbinate 
hypertrophy.  Nasal membranes demonstrated no mucopurulent 
discharge and he had no point tenderness over the paranasal 
sinuses.  A January 2004 CT scan showed congenital and 
inflammatory changes.  The veteran was diagnosed as having 
chronic sinusitis.  The examiner stated that the veteran had 
three to six episodes of non-incapacitating sinusitis per 
year, which may be accompanied by some frontal headaches.  
The veteran denied purulent discharge or crusting and noted 
only nasal obstruction.  The examiner also stated that the 
veteran's condition was not stable and it appeared that it 
could be markedly improved or even eliminated if the veteran 
were to seek medical care more regularly.  

In order to warrant a higher rating under Diagnostic Code 
6513, the evidence must show that the veteran suffers from 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or upon a showing of more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
objective evidence of record does not show that the veteran 
experienced any incapacitating episodes of sinusitis.  VA 
treatment records did show that he had trouble with 
congestion; however, he was not diagnosed with active 
sinusitis until the August 2005 VA examination when the 
examiner stated that the veteran had only three to six 
episodes of non-incapacitating sinusitis per year.  The 
August 2005 examiner also stated that the veteran's condition 
was not so serious that it could not be markedly improved or 
even eliminated if he were to seek medical care more 
regularly.  In addition, the medical evidence of record does 
not show that the veteran's sinusitis is characterized by 
pain and purulent discharge or crusting.  While the Board 
notes the veteran's complaints of symptoms associated with 
his diagnosed sinusitis, there is a lack of medical evidence 
supporting the scope and extent of disability contemplated by 
the rating criteria for a 30 percent evaluation.  

In light of the foregoing, the Board finds that the medical 
evidence does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for the service-connected 
sinusitis.  Accordingly, the preponderance of the evidence is 
against his claim.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected sinusitis is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


